[DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT           FILED
                        ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                            FEBRUARY 7, 2008
                               No. 07-13040
                           Non-Argument Calendar            THOMAS K. KAHN
                                                                CLERK
                         ________________________

                    D. C. Docket No. 06-00114-CV-HLM-4

WILLIE MAE CAMPBELL,

                                                       Plaintiff-Appellee,

                                    versus

MICHAEL LYNCH,
DUSTIN CLAY,
                                                       Defendants-Appellants.
                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                              (February 7, 2008)

Before ANDERSON, BLACK and HULL, Circuit Judges.

PER CURIAM:

      Appellee Willie Mae Campbell sued appellant police officers Michael

Lynch and Dustin Clay under 42 U.S.C. § 1983, asserting two claims under the
Fourth Amendment: (1) unlawful entry and (2) excessive force.1 The district

court determined appellants were not entitled to qualified immunity from either of

these claims and denied their motion for summary judgment. On appeal,

appellants contend exigent circumstances supported their entry into appellee’s

home. As to the excessive force claim, appellants assert Lynch had authority to

place appellee under temporary detention, the force used was de minimis, and Clay

had no duty to intervene to stop Lynch’s use of force.

       On appellee’s unlawful entry claim, the district court determined no exigent

circumstances justified appellants’ warrantless entry into appellee’s home. The

court noted appellants did not receive reports of circumstances that required

investigation upon their arrival at appellee’s residence. They did not arrive at the

scene to find suspicious factors, such as a seemingly empty house or a person at

the residence who denied calling 911. Instead, they encountered a domestic

disturbance, neutralized the situation, arrested Mr. Campbell, and instructed

appellee to go inside her home. The court concluded appellants thereafter

encountered no facts that could have reasonably led them to believe human life



       1
        Appellee also claimed the appellants violated her Fourteenth Amendment right not to be
deprived of liberty without due process. The district court granted appellants’ summary
judgment motion with respect to the Fourteenth Amendment claim. Only the Fourth Amendment
claims are currently before us.

                                              2
was in danger inside the house or an emergency otherwise justified their entry into

appellee’s residence without a warrant or her consent.

      The district court also determined genuine issues of material fact remained

as to whether Lynch used excessive force on appellee and whether Clay failed to

take reasonable steps to intervene to stop Lynch’s use of force. Because

appellants did not have a search warrant and no exigent circumstances existed to

justify their warrantless entry into appellee’s home, the court concluded appellants

did not have inherent authority to detain appellee. Furthermore, a reasonable jury

could find there was no need for Lynch to use any force on appellee, since

appellee had committed no crime and posed no danger to herself or others. A

reasonable jury could also conclude the force Lynch used on appellee resulted in

severe injury to appellee and was excessive under the circumstances. Finally, a

reasonable jury could find Clay failed to take reasonable steps to protect appellee.

      The district court next concluded the rights appellants violated were clearly

established at the time of the incident. Appellants had fair warning their

warrantless, nonconsensual entry into appellee’s home violated the Fourth

Amendment. Eleventh Circuit law had also clearly established the use of

significant force is excessive when there is no need for force and an officer has a

duty to intervene to stop another officer’s use of excessive force. Thus, Lynch and

                                          3
Clay had fair warning their conduct violated the Constitution. Because appellants

violated clearly established law of which a reasonable person would have known,

the district court concluded they were not entitled to qualified immunity from suit.

      We review the district court’s denial of summary judgment based on

qualified immunity de novo, construing all facts in the light most favorable to the

non-moving party. Tinker v. Beasley, 429 F.3d 1324, 1326 (11th Cir. 2005). After

carefully examining the record and the district court’s order, we conclude the

district court did not err in its determination. Viewing the facts in the light most

favorable to appellee, we agree appellants were not confronted by exigent

circumstances that would justify their entering appellee’s home without a warrant

or her permission. Also, given that appellee had committed no crime and posed no

threat to anyone’s safety, Lynch’s use of force, which resulted in severe injury,

was excessive under the alleged circumstances, and Clay should have intervened

to stop it. Appellants had fair warning their alleged conduct violated appellee’s

constitutional rights, and they are not entitled to qualified immunity from suit.

      AFFIRMED.




                                          4